UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2356


ANTONIO JOSE ZAMBRANO REYES,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 20, 2019                                   Decided: September 3, 2019


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sam H. Hasan, HASAN LAW GROUP, Falls Church, Virginia, for Petitioner. Joseph H.
Hunt, Assistant Attorney General, Terri J. Scadron, Assistant Director, Leslie McKay,
Senior Litigation Counsel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Jose Zambrano Reyes, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals denying his motion to reopen and

reconsider. We have reviewed the administrative record and Zambrano Reyes’ claims and

conclude that the Board did not abuse its discretion in denying his motion. See 8 C.F.R.

§ 1003.2(a) (2019); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009). Accordingly,

we deny the petition for review substantially for the reasons stated by the Board. *

In re Zambrano Reyes (B.I.A. Oct. 11, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




       *
        Even if we assume that Zambrano Reyes’ motion was timely filed under 8 U.S.C.
§ 1229a(c)(7)(C)(iv) (2012), the Board provided substantive reasoning for denying the
motion. Because this reasoning was not “arbitrary, irrational, or contrary to law” Mosere,
552 F.3d at 400 (internal quotation marks omitted), we find no abuse of discretion.

                                            2